IN THE SUPREME COURT OF THE STATE OF DELAWARE

    HANNA LAYTON and LINDA                      §
    COSTAS,1                                    §   Nos. 87, 2018; 100, 2018;
                                                §   and 125, 2018
            Respondents Below,                  §   Consolidated
            Appellants,                         §
                                                §   Court Below—Family Court
            v.                                  §   of the State of Delaware
                                                §
     JACKSON P. LAYTON,                         §   C.A. No. CN15-04403
                                                §   Petition Nos. 17-22998 and
            Petitioner Below,                   §   17-24587
            Appellee.                           §

                               Submitted: August 17, 2018
                               Decided:   October 23, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                         ORDER

         Upon consideration of the parties’ briefs and the record on appeal, it

appears to the Court that:

         (1)     The appellants, Hanna Layton (“Mother”) and Linda Costas

(“Grandmother”), filed these consolidated appeals from three Family Court

orders. The underlying case involves Jackson Layton (“Father”) and Mother’s

two daughters (“the Children”) and Father’s efforts to visit and reunify with

the Children. At the time these appeals were filed, the Children were under




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
the guardianship of Grandmother.2 In the orders on appeal, the Family Court

found Mother and Grandmother in contempt of its prior orders regarding

Father’s visitation and reunification therapy with the Children. The Family

Court also ordered Mother to pay attorneys’ fees to Father’s counsel3 and

ordered Grandmother to pay $2000 to secure the services of a new

reunification therapist. After careful consideration, we find no merit to these

consolidated appeals. Accordingly, we affirm the Family Court’s judgments.

       (2)     The Children were born on April 28, 2004 and March 25, 2007.

The family’s history is long and complicated. It appears that Mother and

Father became estranged from one another in 2011, and Mother was awarded

sole custody of the Children in November 2013.                         In August 2015,

Grandmother, through counsel, filed a petition for guardianship of the

Children. Mother’s whereabouts were unknown at the time. Although she

failed to file an answer to the guardianship petition, she later appeared in

person to support the petition. Father, through counsel, objected to the



2
  Although the Family Court initially stayed its consideration of Father’s petition to rescind
Grandmother’s guardianship pending reunification therapy, the Family Court later lifted
the stay and granted Father’s petition for rescission after these appeals were filed. Mother
and Grandmother filed several different appeals from the rescission proceedings, which are
pending before the Court.
3
  Father’s counsel is representing Father on a pro bono basis by assignment from a group
providing services to military veterans. In turn, Father’s counsel was directed to forward
Mother’s installment payments of $200 per month to the Veteran’s Clinic associated with
the Delaware Law School.


                                              2
petition. In March 2016, the parties reached an agreement for a temporary

guardianship order pending a hearing in July 2016. The temporary order

included the parties’ stipulation that Father and the Children would engage in

reunification therapy with Dr. Samuel Romirowsky in consultation with the

Children’s therapist, Jennifer Cutrona.

       (3)     After a two-day trial, the Family Court granted Grandmother’s

petition for guardianship on August 10, 2016 (“the Guardianship Order”).4 As

part of the Guardianship Order, the Family Court cautioned Mother and

Grandmother to cooperate with the previously agreed-to reunification therapy

between Father and the Children. The Family Court stated that it would “not

tolerate interference with Father’s attempts to improve” his relationship with

the Children.5 The Family Court further warned Mother and Grandmother

that, while it did not want to uproot the Children and remove them from

Grandmother’s home at present, “the Court will seriously consider moving

the children to Ohio [where Father lives] on a permanent basis if the maternal

family acts as an impediment to Father’s efforts.”6 The Guardianship Order

awarded Father visitation with the Children “as determined appropriate by Dr.

Romirowsky,” and stated that, if Dr. Romirowsky believed that the maternal


4
   Costas v. Layton, File No. CN15-04403, Pet. No. 15-24413 (Del. Fam. Ct. Aug. 10, 2016).
5
  Id. at 22.
6
   Id.


                                            3
family was interfering with Father’s visitation, then the Court would consider

imposing sanctions that might include granting “additional visitation to

Father, fines, incarceration, or a change in custody….”7

       (4)    In December 2016, Father filed a petition for a rule to show

cause, alleging that Grandmother and Mother were in contempt of the

Guardianship Order by thwarting the progress of his reunification with the

Children. After two days of hearings, the Family Court issued an order dated

June 5, 2017, finding both Mother and Grandmother in contempt (“the First

Contempt Order”).8 The Family Court warned them against “continuing to

display a negative and hateful attitude towards Father to the girls” and stated

that the Court would “tolerate no contempt of this Order.”9 The Court ordered

that “Dr. Romirowsky shall schedule reunification therapy/visits between

Father and the girls at his discretion and shall solely be responsible for setting

the frequency, date, time and length of the contact.”10

       (5)    Thereafter, Mother and Grandmother filed a petition for a rule to

show cause in July 2017, alleging that Father was in contempt of the First

Contempt Order and requesting, among other things, that the reunification




7
  Id. at 23-24.
8
  Layton v. Costas, File No. CN11-03412, Pet. No. 16-38190 (Del. Fam. Ct. June 5, 2017).
9
  Id. at 13.
10
   Id.


                                           4
therapy with Dr. Romirowsky be discontinued. Father, in turn, filed a petition

for a rule to show cause, alleging that Mother and Grandmother were in

contempt of the First Contempt Order. Among other things, Father asked the

Family Court to rescind Grandmother’s guardianship as a sanction for her

ongoing contempt and interference with Father’s attempts to reunify with the

Children.

      (6)    The Family Court held three days of hearings in January and

February 2018 on the parties’ cross-petitions. Dr. Romirowsky testified that,

before Mother and Grandmother cut off his contact with the Children, he had

had more than twenty sessions with the Children and Father. When they

started therapy, the Children indicated they had no memories of Father, either

good or bad, but they were interested in developing their relationship with

him. Dr. Romirowsky testified that, on multiple occasions, the therapy

sessions would be interrupted by members of the maternal family. On one

occasion, when Father was participating in the session via Skype, Mother

walked into the session unannounced and ended it prematurely, stating that

the Children needed to have their dinner. Dr. Romirowsky finally told the

maternal family members that they were not allowed in his office but had to

wait outside during his sessions with the Children and Father.




                                      5
      (7)    Dr. Romirowsky testified that, while sometimes the sessions

started with the Children protesting, the sessions quickly dissipated into

warm, playful and affectionate interaction between Father and the Children.

Based on his experience with the parties and in light of the Family Court’s

order giving him the discretion to do so, Dr. Romirowsky testified that he

approved Father taking the Children for visits in the community on two dates

in July 2017. Those visits were to be followed by debriefing with the parties

in his office, and if Dr. Romirowsky determined those visits had gone well,

then Father would be permitted to have two overnight visits with the Children

in August 2017. Dr. Romirowsky testified that Grandmother refused to

cooperate with his approved visitation plans, telling him that the Children

would not attend any of those visits.

      (8)    In September 2017, Grandmother and Mother appeared at Dr.

Romirowsky’s office without an appointment while he was in session with

another patient, demanding that he turn over the Children’s files.       Dr.

Romirowsky explained that he could not release the files unless a proper

release was signed by both Grandmother and Father. One of the women then

called the police on her cell phone and began yelling into the phone that the

doctor was a liar. Dr. Romirowsky testified that one of his patients in the

waiting room was so disturbed by the ruckus that he left the office. Dr.



                                        6
Romirowsky also testified that he received a letter from Mother in November

2017 stating that he was not permitted to have any further contact with the

Children.

      (9)   Dr. Romirowsky expressed the opinion that Mother and

Grandmother had created a toxic environment for the Children’s reunification

efforts and had placed enormous pressure on the Children not to have a

relationship with Father. He believed that the maternal family was planting

false memories in the Children and, in short, that the Children were being

“brainwashed.” Dr. Romirowksy testified that, because Grandmother was

blocking the reunification process, he would not continue undertaking

reunification therapy while the Children remained under Grandmother’s

guardianship.

      (10) In addition to Dr. Romirowsky, the Family Court also heard

testimony from Father, Mother, Grandmother, Father’s stepfather, Mother’s

father, the Children’s therapist, and Dr. Romirowsky’s office assistant. The

Family Court also spoke briefly with the Children and listened to numerous

recorded Skype conversations between Father and the Children, which had

been made without Father’s knowledge and were offered into evidence by

Mother and Grandmother.




                                     7
       (11) On February 8, 2018, the Family Court issued a twenty-six page

opinion, setting forth all of the testimony and evidence presented during the

three-day hearing (“the Second Contempt Order”).11 The Court concluded

that the First Contempt Order gave Dr. Romirowsky sole discretion for

scheduling therapy and visits between Father and the Children.                      Dr.

Romirowsky had determined that it was appropriate for Father to go straight

to community visits with the girls rather than engaging in further therapy

sessions in Dr. Romirowsky’s office. Thus, Father was not in contempt of the

First Contempt Order for failing to engage in further counseling with the

Children before attempting to schedule community visits. The Family Court

denied Mother and Grandmother’s petition for a rule to show cause.

       (12) As to Father’s petition for a rule to show cause against Mother

and Grandmother, the Family Court concluded that several of Father’s

allegations were not supported by clear and convincing evidence.

Nonetheless, as to Mother, the Family Court found that her letter to Dr.

Romirowsky, stating that the doctor did not have her permission to engage in

further therapy sessions with the Children, was a clear violation of the First

Contempt Order, which provided that Mother and Grandmother were to



11
   Costas v. Layton, File No. CN15-04403, Pet. Nos. 17-22998, et al. (Del. Fam. Ct. Feb.
8, 2018).


                                           8
follow the schedule set by Dr. Romirowsky and to follow his

recommendations for treatment.       The Family Court ordered Mother to

reimburse Father’s counsel’s fees and costs incurred in filing and prosecuting

his contempt petition.

      (13) As to Grandmother, the Family Court concluded that there was

clear and convincing evidence that she had violated the First Contempt Order

in multiple ways, including refusing to follow Dr. Romirowsky’s schedule for

visitation by declaring that further visits “were not going to happen,” by

disrupting what was left of Dr. Romirowsky’s therapeutic relationship with

the Children when she appeared unannounced in his office and demanded the

Children’s files in a belligerent and harassing manner, and by making or

permitting other family members to make disparaging remarks about Father

within the Children’s hearing.

      (14) The Family Court further found that Grandmother had failed in

her statutory responsibilities as guardian of the Children to provide for their

emotional well-being and to comply with all Court orders because she failed

to support the Children’s reunification efforts and she allowed Mother daily

access to the Children and participated with Mother in the continued

poisoning of the Children against Father. Despite this conclusion, the Family

Court stayed further consideration of Father’s petition to rescind



                                      9
Grandmother’s guardianship, pending further reunification efforts with a new

therapist. To retain a new therapist, Grandmother was ordered to pay $10,000

to Father’s counsel, who would hold the money in escrow until further order

of the Court. The Family Court stated that it would schedule a review hearing

for each Monday following every appointment with the new therapist.

      (15) On February 20, 2018, the Family Court entered its final order

on attorney’s fees, requiring Mother to pay Father’s attorney $8900 in fees

and costs, payable at a rate of $200 per month until paid in full (“the

Attorney’s Fees Order”). Thereafter, on February 23, 2018, the Family Court,

following a review hearing with the parties on the progress of the reunification

therapy, issued a modification to the Second Contempt Order, reducing

Grandmother’s obligation from $10,000 to $2,000 to pay for the reunification

therapy (“the Revised Contempt Order”).            The Family Court gave

Grandmother until March 14, 2018 to make the payment and noted that the

first therapy appointment was to be scheduled for March 16, 2018.

Grandmother never made the payment, and reunification therapy with a new

therapist never occurred.

      (16) Mother and Grandmother filed these appeals, challenging the

Second Contempt Order, the Attorney’s Fees Order, and the Revised

Contempt Order. Although they raise six issues, only four were properly



                                      10
raised in this appeal.12 First, they contend that the Family Court abused its

discretion by completely disregarding the testimony of Jennifer Cutrona, the

Children’s therapist, in favor of Dr. Romirowsky’s testimony. Second, they

contend that the Family Court erred in finding them in contempt because the

First Contempt Order required three additional therapy sessions before Dr.

Romirowsky could approve community visits between Father and the

Children. Third, they contend that the Family Court’s conclusion that the

three therapy session anticipated by the First Contempt Order were not

mandatory reflects judicial bias. And fourth, they contend that the Family

Court did not conduct a proper interview of the Children.

       (17) In his answering brief, Father raises several points. First, he

contends that the appeals should be dismissed for Mother and Grandmother’s

ongoing contempt of the Guardianship Order, the First Contempt Order, the

Second Contempt Order, and the Revised Contempt Order. Second, Father



12
  There are six claims raised in the body of the Argument section of the appellants’ opening
brief on appeal. These six arguments do not correspond to the six arguments contained in
the opening brief’s Summary of Argument section. See Murphy v. State, 632 A.2d 1150,
1152 (Del. 1993) (noting that, under Supreme Court Rule 14(b)(vi)(A)(3), any argument
that is not raised in the body of the argument section of the opening brief will not be
considered by the Court on appeal). The following arguments were not properly raised in
this appeal - the Family Court abused its discretion in accepting Father’s completion of an
out-of-state domestic violence course as an adequate substitute for a Domestic Violence
Coordinating Council course, which was previously addressed but was not part of the
Second Contempt Order, and the Family Court erred in discharging the guardian ad litem
who was appointed to represent the Children during the guardianship proceedings in 2016,
which was not raised in and was irrelevant to the Second Contempt Order. Supr. Ct. R. 8.


                                            11
contends that any issue about Grandmother’s payment for reunification

therapy is moot because, after these appeals were filed, the Family Court

rescinded Grandmother’s guardianship of the Children and awarded Father

custody. Finally, Father asserts that, if this Court reaches the merits of the

appeals, the judgments of the Family Court should be affirmed because: (i)

the Family Court did not err in denying the petition for contempt against

Father; (ii) the Family Court did not err in finding both Mother and

Grandmother in contempt of the First Contempt Order; and (iii) the Family

Court did not err in ordering Mother to pay $8900 in legal fees as a sanction

for her contempt.

       (18) Our review of a Family Court order extends to the facts and the

law as well as to the inferences and deductions made by the trial judge.13 If

the Family Court has correctly applied the law, our standard of review is

abuse of discretion.14 Although we have a duty to review the sufficiency of

the evidence and to the test the propriety of the trial court’s factual findings,

we will not overturn those findings unless they are unsupported by the record

or are clearly wrong.15 When the determination of facts turns on a question

of the credibility and the acceptance or rejection of the testimony of witnesses


13
   Wife (J.F.V.) v. Husband (O.W.V., Jr.), 402 A.2d 1202, 1204 (Del. 1979).
14
   Jones v. Lang, 591 A.2d 185, 186 (Del. 1991).
15
   Wife (J.F.V.), 402 A.2d at 1204.


                                          12
appearing before the trial court, we will not substitute our opinion for that of

the trier of fact.16

       (19) Father argues that we should dismiss these consolidated appeals

without reaching the merits because of Mother’s and Grandmother’s ongoing

contempt of the Family Court’s orders. Father relies upon this Court’s ruling

in Schmidt v. Schmidt,17 where we held that a party who displays defiance of

a trial court’s order by refusing to comply with the order should not be

permitted to appeal the substance of that ruling while persisting in his

defiance.18 In Schmidt, the appellant sought review of a property division

order without also seeking review of the Family Court’s order finding him in

contempt of the property division order. Under those circumstances, we

concluded that the appellant could not use the judicial process to appeal the

merits of the underlying property division order. We further noted, however,

that our dismissal of the appeal was not to be construed as a ruling that one

held in contempt could not seek review of the contempt determination itself.19

       (20) The circumstances in this case are distinguishable from Schmidt.

In the present case, the parties are only appealing the Family Court’s orders




16
   Id.
17
   610 A.2d 1374 (Del. 1992).
18
   Id. at 1377.
19
   Id.


                                      13
finding them in contempt of the court-ordered reunification therapy and

awarding attorney’s fees and imposing sanctions.          The validity of the

reunification therapy, which was part of a consent order entered in 2016, was

never appealed and is not at issue here. The parties have a right to seek review

of the Family Court’s orders related to the contempt proceedings.

      (21) Thus, we have considered the substance of Mother’s and

Grandmother’s fairly-raised issues on appeal, but we find no merit to their

arguments. The record reflects, contrary to their assertions, that the Family

Court carefully considered all of the witnesses’ testimony presented during

the three-day hearing on the parties’ cross-petitions resulting in the Second

Contempt Order. The Family Court’s findings that Mother and Grandmother

were each in contempt of its prior orders regarding the reunification therapy,

but that Father was not, are supported by clear and convincing evidence in the

record and are not clearly wrong.

      (22) The First Contempt Order gave Dr. Romirowsky the sole

discretion to direct the reunification process and warned Mother and

Grandmother about the potential consequences of their continued interference

and contempt of the court-ordered reunification. Dr. Romirowsky’s testimony

at the hearing reflected that Mother wrote to him, saying that he was not

permitted to have further contact with the Children. Dr. Romirowsky also



                                      14
testified that Grandmother, among other things, refused to make the Children

available for visits with Father that were approved by Dr. Romirowsky.

          (23) Under these circumstances, we find no error in the Family

Court’s findings of contempt. Contrary to the appellants’ argument, the

Family Court did not abuse its discretion in finding Dr. Romirowsky’s

testimony to be credible and in giving that testimony more weight than the

testimony of the witnesses presented by Mother and Grandmother. Such

credibility determinations are entirely within the judge’s discretion.20 We also

find no merit to the appellants’ conclusory argument that the weight afforded

Dr. Romirowsky’s testimony is evidence of judicial bias or their contention

that the judge conducted an “improper” interview of the Children. Instead,

we find that the record supports the Family Court’s conclusion that Dr.

Romirowsky testified credibly about Mother’s and Grandmother’s continuing

interference with Father’s reunification efforts.     The Family Court also

properly interviewed the Children. We also find no error in the Family

Court’s rejection for lack of credibility Mother’s and Grandmother’s

purported justifications for their contemptuous conduct.

          (24) Moreover, we find no abuse of the Family Court’s discretion in

ordering Mother to pay Father’s attorney’s fees. The Family Court has broad


20
     Wife (J.F.V.), 402 A.2d at 1204.


                                        15
discretion in deciding whether to award attorney’s fees and costs.21 The award

in this case was to compensate Father’s counsel for the time and effort that

counsel expended in prosecuting a second contempt petition.                 Because

Father’s counsel is representing Father on a pro bono basis, the Family Court

ordered that Mother would pay a reduced fee, to be forwarded by Father’s

counsel to a veterans’ legal clinic. There is nothing in the record to support

Mother’s contention that the Family Court abused its discretion in awarding

reasonable attorney’s fees, payable in $200 monthly installments until paid in

full. The award was not arbitrary or unreasonable.22

       (25) We also find no abuse of the Family Court’s discretion in

sanctioning Grandmother for her contemptuous conduct.23 The Family Court

found that Grandmother’s ongoing defiance and disruption of the court-

ordered reunification process led Dr. Romirowsky to refuse to provide further

reunification therapy. As a result of her contempt, the Family Court required

Grandmother to pay $10,000 (later reduced by the Revised Contempt Order

to $2000) in order to retain the services of a new reunification therapist.


21
   Thomas v. Thomas, 102 A.3d 1138,1150 (Del. 2014).
22
   Id. at 1150-51.
23
    Father argues that this issue was rendered moot by the Family Court’s subsequent
rescission of Grandmother’s guardianship, which nullified the need for further
reunification services. Because the rescission of Grandmother’s guardianship is still
pending appeal in this Court, the Family Court’s contempt sanction against Grandmother
arguably remains a “continuing justiciable controversy,” which we will address on the
merits. See Family Court v. Alexander, 522 A.2d 1265, 1268 (Del. 1987).


                                         16
Under the circumstances, the compensatory sanction was justified and

reasonable. There is no basis in the record to overturn the Family Court’s

finding that Grandmother could afford to pay $2000.

      NOW, THEREFORE, IT IS ORDERED that the judgments of the

Family Court are AFFIRMED.

                                     BY THE COURT:

                                     /s/ Collins J. Seitz, Jr.
                                            Justice




                                    17